Citation Nr: 0718789	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-08 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cold weather 
injury to the right hand. 

2.  Entitlement to service connection for a cold weather 
injury to the left hand.

3.  Entitlement to service connection for arthritis of the 
right hand. 

4.  Entitlement to service connection for arthritis of the 
right elbow. 

5.  Entitlement to service connection for the residual 
conditions of a traumatic injury to the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for cold injuries of both hands, arthritis 
of the right hand and elbow, and the residual conditions of a 
traumatic injury of the right hand. 

In his June 2003 claim, the veteran petitioned for service 
connection for residual conditions of cold weather injury and 
for arthritis of his left hand.  A similar claim for both 
cold weather injury and arthritis was separately adjudicated 
for the right hand.  The Board refers the issue of service 
connection for arthritis of the left hand to the RO for 
further development and adjudication as appropriate.  

In an April 2007 Informal Hearing Presentation, the veteran's 
representative raised an issue of clear and unmistakable 
error in a March 18, 1958 rating decision that denied service 
connection for the residual conditions of a right index 
finger fracture. 
The representative also noted that the veteran's June 2003 
claim for compensation for loss of use of the right hand was 
not addressed.  These issues are intertwined with the current 
claim for traumatic injury of the right hand, and the Board 
will consider both issues in the adjudication of the current 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  



REMAND

For the reasons set forth below, the Board finds that this 
matter must be remanded for further development.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 that did not 
discuss the legal requirements or the nature of the evidence 
necessary to substantiate the claims.  Specifically, the 
documents did not provide the criteria for establishing 
service connection for the claimed conditions or information 
regarding the assignment of a disability rating and effective 
dates should service connection be granted.  This information 
was provided only in the January 2005 Statement of the Case 
(SOC), which was the final RO adjudication.  Furthermore, the 
documents did not request that the veteran provide all 
relevant evidence in his possession.  Therefore, a remand is 
required to fulfill VA's duty to notify and assist the 
veteran in the development of the claims.  

The veteran contends that his conditions were incurred in 
combat during his tour of duty in Korea.  If a veteran 
engaged in combat with an enemy, lay statements may be 
accepted as sufficient proof of incurrence of an injury or 
disease if consistent with the circumstances and hardships of 
service, notwithstanding that there is no record of such 
injury or disease.  38 U.S.C.A. § 1154 (b) (West 2002); 
38 C.F.R. § 3.304 (d) (2006).  

The veteran's Report of Separation (DD-214) shows that he was 
inducted in December 1952, performed one year, four months, 
and 12 days of overseas service, and received several Korea 
campaign decorations.  His primary duty was as an ambulance 
driver.  There were no combat awards or badges.  Service 
medical records showed that the veteran received treatment in 
the United States in May 1953, reported to a replacement 
company in Korea in July 1953, and received treatment in the 
United States in November 1954.  The cease fire was declared 
in Korea in July 1953.  Treatment records during his tour in 
Korea showed that he was assigned to various medical units.  
Although the evidence in the file does not show that the 
circumstances and conditions of his service included combat 
action, additional service personnel records or lay 
statements from the veteran would be helpful in providing 
dates and locations of service in Korea to establish his 
participation in combat action, if any.  

VA examiners in March 2001 and in October 2002 noted "gouty 
arthritis" in the veteran's bilateral hands and elbows.  
Since personnel and medical records show that the veteran was 
present in Korea over the winter months of 1953 to 1954 and 
that he may have served in combat, an examination of both 
hands and elbows and a medical opinion on the relationship, 
if any, between extreme cold exposure and his current 
arthritic conditions are necessary to decide the claim.  
38 C.F.R. § 3.159 (2006).  

Service medical records showed that the veteran was treated 
for a fracture of his right index finger in September 1953.  
The fracture was confirmed by X-ray.  In September 1988 and 
in April 2004, X-rays showed degenerative conditions in the 
veteran's right fingers.  Since there is medical evidence of 
a current condition and an injury in service, and lay 
evidence from the veteran suggesting an association between 
the current condition and the injury in service, an 
examination of the veteran's right hand conditions and 
medical opinion on the etiology of the condition is necessary 
to decide the claim.  38 C.F.R. § 3.159.  The examination 
must also address the veteran's contention that the condition 
resulted in the loss of use of his right hand.  

Finally, the veteran's representative contends that clear and 
unmistakable error was made in a March 18, 1958, rating 
decision that denied service connection for the residual 
conditions from a fracture of the right index finger.  The RO 
should provide the veteran and his representative with notice 
of the criteria and evidence necessary to substantiate the 
claim and conduct subsequent development and adjudication as 
appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran and his 
representative with adequate notice of 
the criteria and evidence necessary to 
substantiate claims for service 
connection, the obligations of the 
veteran and VA to assist in the 
development of the claims, and the 
criteria for reconsideration of a final 
disallowed claim on the basis of clear 
and unmistakable error.  The notice must 
meet the requirements of 38 U.S.C.A. § 
5103 and 38 C.F.R. 
§ 3.159.
 
2.  Request that the veteran provide any 
additional information relevant to the 
dates, locations, and circumstances of 
his combat service.  Request from the 
appropriate agency additional service 
personnel records and unit operations or 
daily reports for dates and locations of 
combat action provided by the veteran. 

3.  Schedule the veteran for an 
examination of both hands and elbows by 
an appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note that review in the 
examination report. 
a.  Request that the examiner provide an 
evaluation of both  hands and the right 
elbow and provide an opinion whether any 
residual conditions are at least as 
likely as not (50 percent or greater 
probability) related to exposure to cold 
weather or any other aspect of service.  

b.  Request that the examiner provide an 
evaluation of the fingers of the right 
hand and provide an opinion whether any 
current condition is at least as likely 
as not (50 percent or greater 
probability) related to a fracture of the 
right index finger in service or any 
other aspect of service.  

c.  Request that the examiner provide an 
assessment of the functional capability 
of the right hand. 

4.  Then, readjudicate the claims of 
service connection for the residual 
conditions of cold weather exposure to 
both hands, arthritis of both hands and 
the right elbow, and residual conditions 
of a fracture of the right index finger 
including a loss of use of the right 
hand.  In doing so, the AMC must 
specifically consider all pertinent 
provisions of the Veterans Benefits 
Administration Manual.

5.  If the decision remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

